Robert Y. Pettit




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2014

                                       No. 04-13-00905-CV

                          ABSTRACT & TITLE RESOURCES, INC,
                                      Appellant

                                                 v.

               Robert Y. PETTIT, Benjamim Franklin, and Rafael De La Fuente,
                                       Appellees

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 361473
                            Honorable Irene Rios, Judge Presiding

                                          ORDER
       The reporter’s record was due January 23, 2014, but was not filed. On January 28, 2014,
the court reporter filed a notification of late record stating the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b).

        Accordingly, we ORDER appellant Abstract & Title Resources, Inc. to provide written
proof to this court on or before February 10, 2014 that either (1) the reporter’s fee has been paid
or arrangements satisfactory to the reporter have been made to pay the reporter’s fee or (2)
appellant is entitled to the record without prepayment of the reporter’s fee. See TEX. R. APP. P.
35.3(b). If appellant fails to respond within the time provided, appellant’s brief will be due thirty
days from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court